UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7558



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KENNETH HILLARD, a/k/a James Hillard,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CR-95-13, CA-00-143)


Submitted:   January 31, 2002             Decided:   February 7, 2002


Before NIEMEYER, WILLIAMS and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kenneth Hillard, Appellant Pro Se. David John Novak, OFFICE OF THE
UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kenneth Hillard seeks to appeal the district court’s order de-

nying his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2001).

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the

district court.   See United States v. Hillard, Nos. CR-95-13; CA-

00-143 (E.D. Va. Aug. 9, 2001).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           DISMISSED




                                  2